13‐2125‐cv   
        Bellinger v. Colvin  
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
                   At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of April, two thousand fourteen. 
                                                  
        PRESENT:  RICHARD C. WESLEY, 
                             SUSAN L. CARNEY, 
                                                       Circuit Judges, 
                             RICHARD K. EATON,*  
                                                       Judge. 
        ____________________________________________  
         
        CELIA BELLINGER, 
                            
                                  Plaintiff‐Appellant,   
                                                                             13‐2125‐cv 
                                 v.   
         
        CAROLYN W. COLVIN, Acting Commissioner of the Social Security 
        Administration,                         
                                 Defendant‐Appellee.  
        ____________________________________________  

        * The Honorable Judge Richard K. Eaton, of the United States Court of 
        International Trade, sitting by designation. 
FOR PLAINTIFF‐APPELLANT:  ELIZABETH A. MASON, New York, NY 
                                  
FOR DEFENDANT‐APPELLEE:  KATHLEEN A. MAHONEY, Assistant  
                                 United States Attorney (Varuni Nelson,  
                                 Assistant United States Attorney, on the brief), 
                                 For Loretta E. Lynch, United States Attorney  
                                 for the Eastern District of New York, 
                                 Brooklyn, NY 
____________________________________________  
       
      Appeal from the United States District Court for the Eastern District of 
New York (Carol Bagley Amon, Chief Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court is 

AFFIRMED for substantially the same reasons stated by the district court in its 

opinion dated March 28, 2012. 

                          
                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           2